Citation Nr: 1307894	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-03 239	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for a major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to September 1977 and from January 1984 to August 1985.  He also had approximately five and a half years of additional service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal currently resides with the RO in Albuquerque, New Mexico.  

The Board subsequently remanded these claims for further development in March 2012.  The Veteran's claims have been returned to the Board.

In a December 2012 rating decision, the VA Appeals Management Center (AMC) increased the evaluation assigned for service-connected major depressive disorder from 30 percent to 50 percent disabling, effective from August 25, 2006.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  


FINDING OF FACT

By way of January 2013 written correspondences from the Veteran and his representative, prior to promulgation of a decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) entitlement to service connection for PTSD and (2) entitlement to an initial evaluation in excess of 50 percent for a major depressive disorder, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondences from the Veteran and his representative dated in January 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the assigned 50 percent evaluation for service-connected major depressive disorder, and he wished to withdraw his appeal.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of (1) entitlement to service connection for PTSD and (2) entitlement to an initial evaluation in excess of 50 percent for a major depressive disorder.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.












ORDER

The appeal as to entitlement to service connection for PTSD is dismissed.  

The appeal as to entitlement to an initial evaluation in excess of 50 percent for a major depressive disorder is dismissed.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


